PER CURIAM.
Derrick Charleston appeals from the denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. The motion raised numerous claims. We reverse and remand for the trial court’s further review of point 2H.
Charleston claims that defense counsel failed to inform him of the sentence he would receive if he was convicted as charged and that he would have accepted a plea offer if he had been so informed. This claim is facially sufficient. On remand, if the trial court again denies relief on this ground, then it should attach those records that conclusively refute his claim. Otherwise, the trial court should hold an evidentiary hearing. We affirm as to all other claims.
AFFIRMED in part, REVERSED in part, and REMANDED.
KAHN, C.J., BARFIELD and DAVIS, JJ., concur.